DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 7/13/2020. Claims 1-20 are pending and have been considered below.

Note: Claim 10 recites, “A computer-readable non-transient recording medium recording a program, the program, causing a computer mounted on a base station apparatus to perform processes of:”
The use of term non-transient related to the computer-readable medium, instead of recommended non-transitory is noted. Upon review of the specification for the non-transient computer-readable medium description, it is found that paragraph 23 has described the computer-readable medium that is partially reproduced below with added emphasis:

[0023] According to a third aspect, there is provided a program, causing a computer mounted on a base station apparatus to perform processes of: …. Further, this program may be stored in a computer-readable (non-transitory) storage medium. In other words, the present invention can be realized as a computer program product. The program is input to the computer apparatus via an input device or an external device via a communication interface, stored in the storage device, drives the processor according to predetermined steps or processing, and causes the processor to display step by step the processing result including the intermediate state via a display apparatus as necessary or can cause the processor communicate externally via a communication interface. The computer apparatus for that purpose has, as an example, a processor, a 

	As the specification refers to computer-readable medium as non-transitory by placing the recommended term in parenthesis, and has no other instance of describing the non-transient computer-readable medium. Therefore, the claimed “computer-readable non-transient recording medium” is interpreted to be only limited to the described “computer-readable (non-transitory) storage medium”, and thus no 35 USC 101 rejection is given in this office action.


Claim Objections
Claims  1  objected to because of the following informalities:  
Claim 1 recites in lines 8-9 “a combination of a predetermined beam and a transmission scheme” however, in lines 5-6 “a combination of a beam and a transmission scheme” is already recited; thus in lines 8-9 the language should be changed to “a second/different combination of a predetermined beam and a second/different transmission scheme” [either use second OR different].
In lines 13-14 of claim 1 the recitation of “the beam and the transmission scheme that correspond to the predicted throughput” should be changed to “the predetermined beam and the second/different transmission scheme that correspond to the predicted throughput” for consistency of claim language.
Claim 9 recites in lines 2-3 “a combination of a predetermined beam and a transmission scheme” however, in lines 5-6 “a combination of a beam and a a second/different combination of a predetermined beam and a second/different transmission scheme”.
Claim 9 recites in line 7 “a transmission scheme” that should be changed to “the transmission scheme”.
Claim 9 recites in line 11 “the beam and the transmission scheme that correspond to said predicted throughput”, this should be changed to “the predetermined beam and the second/different transmission scheme that correspond to the predicted throughput”.
Claim 10 recites in lines 4-5 “a combination of a predetermined beam and a transmission scheme”, however, in lines 7-8 “a combination of a beam and a transmission scheme” is recited with reference to transmission/reception points; thus the language in lines 4-5 should be changed to “a second/different combination of a predetermined beam and a second/different transmission scheme”.
Claim 10 recites in line 9 “a transmission scheme” that should be changed to “the transmission scheme”.
Claim 10 recites in line 13 “the beam and the transmission scheme that correspond to said predicted throughput”, this should be changed to “the predetermined beam and the second/different transmission scheme that correspond to the predicted throughput”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said wireless terminal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said wireless terminal" in line 6.  There is insufficient antecedent basis for this limitation in the claim. [claims 11-20 are rejected for their dependencies]
Claim 2 use the term “can be” in line 4; it is not clear whether the applicant intends that phrase(s)/element(s) following terms “can be” to be part of and be interpreted as a definite positive element of the claimed invention; thus the use of this language renders the claim scope and boundaries open ended and thus indefinite.
Similarly claims 4,7,11,13,16,18 use the term “can be”; it is not clear whether the applicant intends that phrase(s)/element(s) following terms “can be” to be part of and be interpreted as a definite positive element of the claimed invention; thus the use of this language renders the claims scope and boundaries open ended and thus indefinite.



Allowable Subject Matter
Claim in this application are objected and rejected as discussed above in this office action, but would be allowable if rewritten to overcome any rejections/objections as set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiramatsu et al. (US 2020/0229203) discloses a communication multibeam system where scheduler determine time and wireless channel for data transmission.
Kang et al. (US 2020/0221319) discloses a system and method for beam management in wireless communication.
Marinier et al. (US 2020/0145079) discloses system and method for beamformed uplink transmission to achieve higher data throughput in LOS conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631